
	

113 HR 5361 IH: National Silver Alert Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5361
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Murphy of Florida (for himself and Mr. Joyce) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To encourage, enhance, and integrate Silver Alert plans throughout the United States, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the National Silver Alert Act of 2014.
		2.DefinitionsIn this Act—
			(1)the term missing senior means any individual who—
				(A)is reported to, or identified by, a law enforcement agency as a missing person; and
				(B)meets the requirements to be designated as a missing senior, as determined by the State in which
			 the individual is reported or identified as a missing person; and
				(2)the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United
			 States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands.
			3.Silver Alert communications network
			(a)In generalThe Attorney General shall, subject to the availability of appropriations, establish a national
			 Silver Alert communications network within the Department of Justice to
			 provide assistance to regional and local search efforts for missing
			 seniors through the initiation, facilitation, and promotion of local
			 elements of the network (known as Silver Alert plans) in coordination with
			 States, units of local government, law enforcement agencies, and other
			 concerned entities with expertise in providing services to seniors.
			(b)Coordination with AMBER Alert networkIn establishing the Silver Alert communications network under subsection (a), the Attorney General
			 shall ensure that, when feasible, the Silver Alert communications network
			 is able to operate in coordination with the AMBER Alert communications
			 network, established under subtitle A of title III of the PROTECT Act (42
			 U.S.C. 5791 et seq.), to maximize the efficiency of both networks.
			4.Silver Alert Coordinator
			(a)National Coordinator within Department of JusticeThe Attorney General shall designate an individual within the Department of Justice to act as the
			 national coordinator of the Silver Alert communications network. The
			 individual so designated shall be known as the Silver Alert Coordinator of
			 the Department of Justice (referred to in this Act as the Coordinator).
			(b)Duties of the CoordinatorIn acting as the national coordinator of the Silver Alert communications network, the Coordinator
			 shall—
				(1)work with States to encourage the development of additional Silver Alert plans in the network;
				(2)establish voluntary guidelines for States to use in developing Silver Alert plans that will promote
			 compatible and integrated Silver Alert plans throughout the United States,
			 including—
					(A)a list of the resources necessary to establish a Silver Alert plan;
					(B)criteria for evaluating whether a situation warrants issuing a Silver Alert, taking into
			 consideration the need for the use of Silver Alerts to be limited in scope
			 because the effectiveness of the Silver Alert communications network may
			 be affected by overuse, including criteria to determine—
						(i)whether the mental capacity of a senior who is missing, and the circumstances of the disappearance
			 of the senior, warrant the issuance of a Silver Alert; and
						(ii)whether the individual who reports that a senior is missing is an appropriate and credible source
			 on which to base the issuance of a Silver Alert;
						(C)a description of the appropriate uses of the Silver Alert name to readily identify the nature of
			 search efforts for missing seniors; and
					(D)recommendations on how to protect the privacy, dignity, independence, and autonomy of any missing
			 senior who may be the subject of a Silver Alert;
					(3)develop proposed protocols for efforts to recover missing seniors and to reduce the number of
			 seniors who are reported missing, including protocols for procedures that
			 are needed from the time of initial notification of a law enforcement
			 agency that a senior is missing through the time of the return of the
			 senior to family, guardian, or domicile, as appropriate, including—
					(A)public safety communications protocol;
					(B)case management protocol;
					(C)command center operations;
					(D)reunification protocol; and
					(E)incident review, evaluation, debriefing, and public information procedures;
					(4)work with States to ensure appropriate regional coordination of various elements of the Silver
			 Alert communications network;
				(5)establish an advisory group to assist States, units of local government, law enforcement agencies,
			 and other entities involved in the Silver Alert communications network
			 with initiating, facilitating, and promoting Silver Alert plans, which
			 shall include—
					(A)to the maximum extent practicable, representation from the various geographic regions of the United
			 States; and
					(B)members who are—
						(i)representatives of senior citizen advocacy groups, law enforcement agencies, and public safety
			 communications;
						(ii)broadcasters, first responders, dispatchers, and radio station personnel; and
						(iii)representatives of any other individuals or organizations that the Coordinator determines are
			 necessary to the success of the Silver Alert communications network; and
						(6)act as the nationwide point of contact for—
					(A)the development of the Silver Alert communications network; and
					(B)regional coordination of alerts for missing seniors through the Silver Alert communications
			 network.
					(c)Coordination
				(1)Coordination with other agenciesThe Coordinator shall coordinate and consult with the Secretary of Transportation, the Federal
			 Communications Commission, the Assistant Secretary for Aging of the
			 Department of Health and Human Services, the head of the Missing
			 Alzheimer’s Disease Patient Alert Program of the Department of Justice,
			 and other appropriate offices of the Department of Justice in carrying out
			 activities under this Act.
				(2)State and local coordinationThe Coordinator shall consult with local broadcasters and State and local law enforcement agencies
			 in establishing minimum standards under section 5 and in carrying out
			 other activities under this Act, as appropriate.
				(d)Annual reports
				(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the
			 Coordinator shall submit to Congress a report on the activities of the
			 Coordinator and the effectiveness and status of the Silver Alert plans of
			 each State that has established or is in the process of establishing such
			 a plan.
				(2)ContentsEach report submitted under paragraph (1) shall include—
					(A)a list of States that have established Silver Alert plans;
					(B)a list of States that are in the process of establishing Silver Alert plans;
					(C)for each State that has established a Silver Alert plan, to the extent the data is available—
						(i)the number of Silver Alerts issued;
						(ii)the number of individuals located successfully;
						(iii)the average period of time between the issuance of a Silver Alert and the location of the
			 individual for whom such Alert was issued;
						(iv)the State agency or authority issuing Silver Alerts, and the process by which Silver Alerts are
			 disseminated;
						(v)the cost of establishing and operating the Silver Alert plan;
						(vi)the criteria used by the State to determine whether to issue a Silver Alert; and
						(vii)the extent to which missing individuals for whom Silver Alerts were issued crossed State lines;
						(D)actions States have taken to protect the privacy and dignity of the individuals for whom Silver
			 Alerts are issued;
					(E)ways that States have facilitated and improved communication about missing individuals between
			 families, caregivers, law enforcement officials, and other authorities;
			 and
					(F)any other information the Coordinator determines to be appropriate.
					5.Minimum standards for issuance and dissemination of alerts through Silver Alert communications
			 network
			(a)Establishment of minimum standardsSubject to subsection (b), the Coordinator shall establish minimum standards for—
				(1)the issuance of alerts through the Silver Alert communications network; and
				(2)the extent of the dissemination of alerts issued through the Silver Alert network.
				(b)Limitations
				(1)Voluntary participationThe minimum standards established under subsection (a) of this section, and any other guidelines and programs established under section 4, shall be
			 adoptable on a voluntary basis only.
				(2)Dissemination of informationThe minimum standards shall, to the maximum extent practicable (as determined by the Coordinator in
			 consultation with State and local law enforcement agencies), provide that
			 appropriate information relating to the special needs of a missing senior
			 (including health care needs) is disseminated to the appropriate law
			 enforcement, public health, and other public officials.
				(3)Geographic areasThe minimum standards shall, to the maximum extent practicable (as determined by the Coordinator in
			 consultation with State and local law enforcement agencies), provide that
			 the dissemination of an alert through the Silver Alert communications
			 network be limited to the geographic areas which the missing senior could
			 reasonably reach, considering the circumstances and physical and mental
			 condition of the missing senior, the modes of transportation available to
			 the missing senior, and the circumstances of the disappearance.
				(4)Age requirementsThe minimum standards shall not include any specific age requirement for an individual to be
			 classified as a missing senior for purposes of the Silver Alert
			 communication network. Age requirements for determinations of whether an
			 individual is a missing senior shall be determined by each State, and may
			 vary from State to State.
				(5)Privacy and civil liberties protectionsThe minimum standards shall—
					(A)ensure that alerts issued through the Silver Alert communications network comply with all
			 applicable Federal, State, and local privacy laws and regulations; and
					(B)include standards that specifically provide for the protection of the civil liberties and sensitive
			 medical information of missing seniors.
					(6)State and local voluntary coordinationIn carrying out the activities under subsection (a), the Coordinator may not interfere with the current system of voluntary coordination between local
			 broadcasters and State and local law enforcement agencies for purposes of
			 the Silver Alert communications network.
				6.Training and other resources
			(a)Training and educational programsThe Coordinator shall make available to States, units of local government, law enforcement
			 agencies, and other concerned entities that are involved in initiating,
			 facilitating, or promoting Silver Alert plans, including broadcasters,
			 first responders, dispatchers, public safety communications personnel, and
			 radio station personnel—
				(1)training and educational programs related to the Silver Alert communication network and the
			 capabilities, limitations, and anticipated behaviors of missing seniors,
			 which shall be updated regularly to encourage the use of new tools,
			 technologies, and resources in Silver Alert plans; and
				(2)informational materials, including brochures, videos, posters, and web sites to support and
			 supplement such training and educational programs.
				(b)CoordinationThe Coordinator shall coordinate—
				(1)with the Assistant Secretary for Aging of the Department of Health and Human Services in developing
			 the training and educational programs and materials under subsection (a); and
				(2)with the head of the Missing Alzheimer’s Disease Patient Alert Program of the Department of Justice
			 to determine if any existing material with respect to training programs or
			 educational materials developed or used as part of the Missing Alzheimer's
			 Disease Patient Alert Program are appropriate and may be used for the
			 programs under subsection (a).
				7.Authorization of appropriations for the Silver Alert communications networkThere are authorized to be appropriated to the Department of Justice $500,000 to carry out the
			 Silver Alert communications network as authorized under this Act.
		
